Case 20-32021 Document 901-1 Filed in TXSB on 12/22/20 Page 1 of 2

Dominique Varner TBA #00791182/FIN 18805
Michael Weems TBA #24066273
Kim Ellen Lewinski TBA #24097994

HUGHES, WATTERS & ASKANASE, L.L.P.

1201] Louisiana, 28th Floor

Houston, Texas 77002

Telephone (713) 759-0818

Telecopier (713) 759-6834

ATTORNEY IN CHARGE FOR GUILD MORTGAGE COMPANY LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

 

IN RE:

WHITING PETROLEUM CORPORATION
WHITING CANADIAN HOLDING
COMPANY ULC FKA KODIAK OIL AND
GAS CORPORATION (YUKON) FKA
KODIAK OIL AND GAS CORPORATION
(BC) FKA KODIAK OIL AND GAS ULC
WHITING OIL AND GAS CORPORATION
WHITING RESOURCES CORPORATION
FKA KODIAK OIL & GAS (USA) INC
WHITING US HOLDING COMPANY
DEBTOR(S)

CASE NO. 20-32021

CHAPTER 11

 

 

KO MN OP? LI LI LO S92 LF LP) SP? LP) LP

 

ORDER GRANTING RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR STAY,
IF APPLICABLE AFTER HEARING
(This Order Resolves Docket # )

GUILD MORTGAGE COMPANY LLC (“Movant”) filed a Motion for Relief from the
Automatic Stay against:

LEGAL DESCRIPTION MORE PARTICULARLY DESCRIBED ON THE
DEED OF TRUST AND PROPERTY MORE COMMONLY KNOWN AS
417 GRAND AVENUE, FAIRVIEW, MT 59221 (“PROPERTY”).

Movant represented to the Court that it had served the motion in accordance with all applicable
rules and provided notice of the hearing.

Although a response opposing the motion was filed, the respondent
did not appear at the hearing. Therefore, the response is overruled
for want of prosecution and the motion is granted.

The Debtor filed a Response that the Debtor was not opposed to the
requested relief and no other party opposed the requested relief.

S MFR 2020-003782 rv

 
Case 20-32021 Document 901-1 Filed in TXSB on 12/22/20 Page 2 of 2

The Debtor filed a response that the Debtor was unable to admit or
deny the allegations, the Debtor failed to appear at the hearing, and
no other party opposed the requested relief.

After hearing, and for the reasons stated on the record, relief from
the stay is granted.

No timely response was filed. Accordingly, the motion is granted
by default.

As shown by Debtor(s)’ counsel signature below, Debtor(s) have
agreed to the requested relief.

Accordingly, it is ordered that Movant is granted relief from the automatic stay [and the
co-debtor stay] to pursue its state law remedies against the Property, including foreclosure,
repossession and/or eviction.

Additional rulings:

Movant is awarded attorney’s fees in the amount of $0.00.

The stay imposed by Bankruptcy Rule 4001(a)(3) does not apply for
the reasons stated on the record.

ZLZZZ

S MFR 2020-003782 rv
